Citation Nr: 0126257	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  98-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for history of 
prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1949 to March 
1950 and from April 1950 to December 1959.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied a compensable 
evaluation for history of chronic prostatitis.  The rating 
decision also denied service connection for carcinoma of the 
prostate, post-operative, with loss of the use of a creative 
organ and incontinence as secondary to service-connected 
chronic prostatitis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's history of chronic prostatitis has not been 
shown to result in any current symptoms.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
history of chronic prostatitis have not been satisfied.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West Supp. 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.10, 4.115a and 4.11b, Diagnostic Code 7527 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his history of chronic prostatitis does not adequately 
reflect the severity of that disability.  Therefore, a 
favorable determination has been requested.

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that all relevant evidence has been obtained 
with respect to this claim and that VA has made reasonable 
efforts to assist the veteran substantiate his claim.  In 
this regard, the Board notes that reports of VA treatment 
dated during the relevant time period have been obtained and 
associated with the claims file.  In a December 1997 
statement of the case (SOC), as well as supplemental 
statements of the case (SSOCs) dated in February and August 
2000, the RO explained why a compensable evaluation for 
prostatitis was denied.  There is no indication that the 
veteran did not receive this correspondence from VA, such as 
its return by the U.S. Postal Service as undeliverable.  As 
the record in this case indicates that all pertinent evidence 
has been developed, the requirement of the VCAA that the VA 
notify the claimant of the respective responsibilities of VA 
and the claimant in developing evidence is moot.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  Id.

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
The Board finds that there is no need for further VA 
examination or medical opinion to decide the case, as there 
is no outstanding medical question remaining pertinent to the 
claim.  The extensive treatment records fail to demonstrate 
any manifestation of chronic prostatitis, asymptomatic for 
decades, and do not link any current disability with the 
service-connected disorder. 

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Historically, the veteran was granted service connection for 
residuals of chronic prostatitis by a May 1961 rating 
decision.  The evaluation was noncompensable, effective in 
December 1959.  The noncompensable evaluation has remained in 
effect. 

Evidence dated during the appeal period consists in part of 
VA treatment records.  In September 1996, the veteran 
underwent a transrectal ultrasound.  In October 1996, it was 
noted that the veteran presented with abnormal digital rectal 
examination and a prostate-specific antigen of 6.0.  It was 
noted that there was no leakage of urine.  

In November 1996, he underwent a radical retropubic 
prostatectomy (RRP).  The pre-operative and post-operative 
diagnosis was prostate cancer, stage B2.  A January 1997 note 
indicates that the veteran complained of a three-day history 
of groin pain on urination.  He was concerned about a 
possible urinary tract infection (UTI).  In April 1997, it 
was noted that the veteran had the main symptom of urinary 
frequency.  A November 1997 treatment report provides that 
the veteran had experienced a UTI that had resolved.  

In April 1998, it was noted that the veteran had urinary 
incontinence.  The treatment note provides that the veteran 
was using three pads a day with classic stress incontinence.  
The assessment was classic stress incontinence after RRP.  A 
July 1998 treatment note provides that the veteran had 
recurrent UTIs and significant incontinence status post RRP.  
It observed that a December 1997 ultrasound had ruled out 
structural upper tract disease as etiology for the recurrent 
UTI.  The veteran had started oxybutynin for incontinence and 
it was noted that the medication might be increased if 
tolerated.  

A July 1999 treatment report provides that the veteran had 
current voiding symptoms of three to four times a night, 
urgency, stress and urge incontinence requiring three to four 
pads a day, good FOS and incomplete emptying.  Incontinence 
reportedly affected the veteran's quality of life.  The 
veteran had started on imipramine at his last appointment but 
was still quite wet.  An August 1999 treatment report 
provides that the veteran had stress urinary incontinence and 
urinary incontinence up to three to four pads every day, and 
that with imipramine he had experienced mild improvement with 
incontinence.  

The veteran submitted an April 2000 statement on a VA Form 
21-4138, with an illegible signature.  The declarant stated 
that he or she had performed a radical prostatectomy on the 
veteran in November 1996 for prostate cancer, and that since 
the operation the veteran had suffered from urinary 
incontinence requiring two to three diapers a day.  

Analysis

Turning to the relevant laws, disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule) found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7. 

According to the Rating Schedule, prostate gland injuries, 
infections, hypertrophy and postoperative residuals are 
evaluated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Diagnostic Code 7527.  Voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than two times per day warrants a 
20 percent evaluation.  Urinary tract infection requiring 
long-term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management warrants a 
10 percent evaluation.  38 C.F.R. § 4.115a.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable evaluation for history of chronic 
prostatitis.  The Board recognizes that the clinical evidence 
demonstrates that the veteran experiences incontinence and 
recurrent UTIs.  However, the Board finds that the clinical 
evidence also demonstrates that the incontinence and UTIs are 
not due to the veteran's history of long dormant chronic 
prostatitis.  

First, the veteran no longer has a prostate, as it was 
removed in November 1996 due to cancer.  Accordingly 
inflammation of his prostate cannot be the cause of his 
incontinence, UTIs or any other symptoms.  Second, the 
veteran's VA treatment records show that his incontinence and 
UTIs did not begin until his prostate was removed in November 
1996.  Indeed, the veteran's own surgeon provided that the 
veteran's incontinence began after this surgery.  Service 
connection for carcinoma of the prostate with loss of the use 
of a creative organ and incontinence, as secondary to the 
veteran's service-connected chronic prostatitis, has been 
denied.  Thus, it does not stand as an inextricably 
intertwined issue that has not been decided.  The veteran has 
submitted no medical evidence showing any link or nexus 
between his history of chronic prostatitis, asymptomatic for 
decades, and his prostate cancer, such as a medical opinion 
linking them. 

In light of the foregoing, the Board finds that the veteran's 
history of chronic prostatitis does not result in 
incontinence, UTIs or any other symptoms, and therefore a 
compensable evaluation is not warranted.



ORDER

A compensable evaluation for history of chronic prostatitis 
is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

